Grant, C. J.
(after stating the facts). Upon the hearing, complainant introduced the testimony of defendant Hugh McCormick, Sr., taken in another case, in December, 1895, in which it is claimed he testified that this $500 was a gift to his son, and not a loan, and rested. The defendant was then sworn in his own behalf, and testified that the $500 was loaned. The question presented is one entirely of fact, viz., whether the court should have found that the defendant gave his son the money. His former testimony cannot be well construed to mean anything else than that he desired to help his son start in business, and made a gift to him of this $500 for that purpose. The stock to this amount was therefore subject to the claims of creditors.
Decree reversed, with costs of both courts, and decree rendered for complainant.
The other Justices concurred.